Citation Nr: 0814785	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-10 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder prior to January 
25, 2006.

2.  On and after January 25, 2006, entitlement to an initial 
evaluation in excess of 50 percent for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from May 1968 to 
October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2006, the veteran's representative raised a claim 
for entitlement to an earlier effective date for the grant of 
a 50 percent evaluation for post traumatic stress disorder 
(PTSD).  This issue is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  Prior to January 25, 2006, PTSD was manifested by sleep 
disturbance, nightmares, flashbacks, intrusive recollections, 
and avoidance of reminders of war.  The evidence also showed 
that the veteran was fully oriented with good hygiene and 
grooming, normal mood, no looseness of association, normal 
speech, intact memory, and effective occupational 
functioning.  

2.  On and after January 25, 2006, PTSD is manifested by 
avoidance of war reminders, a diminished interest in 
activities, detachment, sleep difficulty, irritability, 
hypervigilance, an exaggerated startle response, and suicidal 
thoughts.  The evidence also showed that the veteran was 
fully oriented and neatly groomed and dressed, with normal 
speech, normal thought process, intact judgment, good impulse 
control, and normal memory, with no panic attacks or 
obsessive or ritualistic behavior.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD prior to January 25, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

2.  On and after January 25, 2006, the criteria for an 
increased initial evaluation for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
increased initial evaluations for PTSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim for entitlement to 
service connection, a January 2004 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although notice was not provided to the veteran 
prior to the initial adjudication of this claim informing him 
that a disability rating and an effective date would be 
assigned should the claim of service connection be granted, 
the Board finds that the veteran has not been prejudiced.  
"In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
The letter also essentially requested that the veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply to the 
issue of increased initial evaluations, because the current 
appeal is based on the assignment of initial ratings for a 
disability following an initial award of service connection 
for this disability.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time.  Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007) (holding that staged ratings are appropriate whenever 
the factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings).

By a November 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
December 8, 2003.  In July 2005, the veteran filed a notice 
of disagreement regarding the evaluation.  The RO issued a 
statement of the case in February 2006.  That same month, the 
veteran filed a substantive appeal.  In a February 2006 
rating decision, the RO assigned a 50 percent evaluation for 
PTSD, effective January 25, 2006.

Evaluation prior to January 25, 2006

For this time period, the veteran's PTSD was evaluated as 30 
percent disabling which contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
and mild memory loss, such as forgetting names, directions, 
recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A January 2004 VA PTSD examination was conducted.  The 
veteran reported current nightmares 2 to 3 times per week 
that ranged from a minimal to longer-lasting nightmare that 
interfered with his sleep.  He also reported irritability, 
intrusive recollections, sadness, difficulty thinking or 
talking about the war, mild avoidance of reminders of war, 
and an exaggerated startle response.  The veteran denied 
flashbacks and detachment from others.  He had owned his own 
company as a real estate broker, auctioneer, and landlord for 
20 years, but was currently working part-time.  The veteran 
attended church twice per month, belonged to the American 
Legion, but did not typically attend, had 3 to 5 very close 
friends, periodically ate out, and went on 3 fishing trips 
per year, but had decreased interest in certain activities 
such as hunting.  He and his wife were actively involved in a 
couple of different pitch groups.  Upon examination, the 
veteran was oriented, with an adequate mood, periodic 
sadness, a mildly restricted affect, and an intact sensorium.  
There was unremarkable grooming and hygiene, coherent, 
relevant, and tight associations, fine concentration, and no 
hypervigilance.  The examiner concluded that PTSD caused no 
restrictions on the veteran's ability to maintain gainful 
employment.  A Global Assessment of Functioning (GAF) score 
of 85 was assigned, which contemplates PTSD with absent or 
minimal symptoms, such as mild anxiety before an exam, good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, and no more than everyday problems or concerns, 
such as an occasional argument with family members.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994) (DSM-IV).

In a February 2004 statement, the veteran's wife reported 
that during their 37 years of marriage, the veteran rarely 
talked about Vietnam.  She stated that he had sleep 
disturbance, was emotionally detached, and avoided any 
Vietnam reminders.  At the September 2004 RO hearing, the 
veteran reported flashbacks of 4 nights per week.

An October 2004 VA PTSD examination was conducted.  The 
veteran reported intrusive memories, sleep difficulty, 
flashbacks, avoidance of war reminders, and being cut off and 
distant from others.  He reported disturbing dreams that 
affected his ability to function the next day.  The veteran 
reported that he had outside interests, but had quit the 
American Legion, the Elks, a card club, and church.  Upon 
examination, the veteran was oriented and appropriately 
dressed and groomed, with an appropriate affect, normal mood, 
normal speech, intact memory, and satisfactory concentration.  
There was irritability, mild hypervigilance, dislike of 
crowds, and an increased startle response.  There was no 
looseness of association, flight of ideas, delusions, 
paranoia, hallucinations, evidence of cognitive impairment, 
emotional numbing, or suicidal or homicidal ideations.  The 
examiner found effective occupational functioning, but some 
impairment in social functioning.  A GAF score of 68 was 
assigned, which contemplates some mild symptoms, for example, 
a depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, for example 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See DSM-IV at 46-47.

In a January 9, 2006, letter, a private medical treatment 
provider stated that the veteran recently reported 
increasingly vivid nightmares, guilt, and suicidal thoughts.  
The examiner found noted depression and PTSD and prescribed 
daily medication.  

The Board finds that the evidence of record does not support 
an increased initial evaluation for PTSD prior to January 25, 
2006.  First, the veteran's GAF scores ranged from 85 to 68.  
The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quotation omitted).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The GAF 
scores reflect absent or minimal symptoms, some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning.  See DSM-IV at 46-47.  These scores 
appear to be adequately reflected in the current 30 percent 
evaluation that contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

Second, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
veteran reported sleep difficulty, nightmares, flashbacks, 
intrusive recollections, and avoidance of war reminders.  The 
evidence also showed the veteran was fully oriented with a 
normal mood, adequate grooming and hygiene, normal speech, 
intact memory, and no looseness of association.  The veteran 
remained married, had some close friends, was involved in 
some activities, and had effective occupational functioning.  
Accordingly, an initial evaluation in excess of 30 percent is 
not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(noting that a 50 percent evaluation contemplates PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).

Evaluation on and after January 25, 2006

For this time period, the veteran's PTSD was evaluated as 50 
percent disabling which contemplates occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A January 2006 VA PTSD examination was conducted.  The 
veteran reported efforts to avoid thoughts, feelings, 
conversations, activities, places, or people associated with 
or that arouse recollection of the war.  He reported a 
markedly diminished interest in activities, feelings of 
detachment or estrangement from others, a sense of a 
foreshortened future, sleep difficulty, irritability, 
outbursts of anger, difficulty concentrating, hypervigilance, 
and an exaggerated startle response.  The veteran stated that 
he recently initiated treatment for PTSD and that he 
considered his main symptom to be his suicidal thoughts 
because it was scary.  The veteran currently worked part-time 
but noted that his social life had become more limited.  Upon 
examination, the veteran was fully oriented, neatly groomed, 
and appropriately dressed, with a restricted range of affect, 
unremarkable psychomotor activity, spontaneous and coherent 
speech, dysphoric mood, intact attention, and logical, 
relevant, and coherent thought process.  The veteran was 
cooperative, friendly, and attentive.  There was mild sleep 
impairment but intact judgment, average intelligence, good 
impulse control, and normal memory.  There was no violence, 
delusions, obsessive or ritualistic behavior, panic attacks, 
inappropriate behavior, or homicidal thoughts.  The veteran 
had no problems with the activities of daily living.  The 
examiner diagnosed moderate PTSD with occasional mild or 
transient effects on efficiency, productivity, reliability, 
and inability to perform work tasks and occasional moderate 
effects on relationships.  A GAF score of 59 was assigned, 
which reflects moderate symptoms, for example, a flat affect 
and circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See DSM-IV at 46-47.

The Board finds that the evidence of record does not support 
an increased evaluation for the veteran's PTSD.  First, the 
veteran's GAF score was 59.  As noted above, the GAF is a 
scale reflecting the psychological, social, and occupational 
functioning due to mental health illness and is highly 
probative, because it relates directly to the veteran's level 
of impairment of social and industrial adaptability.  See 
Carpenter, 8 Vet. App. at 242; Massey, 7 Vet. App. at 207.  
The GAF score of 59 for this time period reflects moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See DSM-IV at 46-47.  This score is 
adequately reflected in a 50 percent evaluation which 
contemplates occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.  

Second, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
veteran reported avoidance of war reminders, a markedly 
diminished interest in activities, feelings of detachment, 
sleep difficulty, irritability, anger, difficulty 
concentrating, hypervigilance, an exaggerated startle 
response, and suicidal thoughts.  The evidence showed the 
veteran was fully oriented and neatly groomed and dressed, 
with a restricted affect, normal speech, dysphoric mood, 
intact attention, normal thought process, intact judgment, 
good impulse control, and normal memory.  There were no 
delusions, obsessive or ritualistic behaviors, or panic 
attacks.  The examiner noted occasional mild or transient 
occupational effects and occasional moderate social 
functioning effects.  The veteran continued to work part-
time.  Accordingly, an increased evaluation is not warranted.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (noting that a 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships).

After a review of the evidence, the evidence of record does 
not warrant ratings in excess of 30 and 50 percent for PTSD 
at any time during the pertinent time periods.  38 U.S.C.A. 
5110 (West 2002 & Supp. 2007); see also Hart, 21 Vet. App. 
505.

Other considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  Ratings in excess of 30 and 50 percent are 
provided for certain manifestations of PTSD but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization and marked interference of employment has not 
been shown due to PTSD.  In the absence of any additional 
factors, the RO's failure to consider referral of this issue 
for consideration of an extraschedular rating or failure to 
document its consideration did not prejudice the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD prior 
to January 25, 2006, is denied.

On and after January 25, 2006, an initial evaluation in 
excess of 50 percent for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


